     Case 2:20-cr-00018-JCM-EJY Document 34 Filed 01/22/21 Page 1 of 1




 1

 2

 3                              UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                 ***
 6    UNITED STATES OF AMERICA,                           Case No. 2:20-cr-00018-JCM-EJY-1
 7                          Plaintiff,
                                                          ORDER
 8          v.
 9    RENATO CONSUEGRA-CLEMENTE,
10                          Defendant.
11

12          This matter is before the Court on the Government’s Motion to Strike Pro Se Filing (ECF

13   No. 33), filed on January 20, 2021. The Government moves to strike the defendant’s pro se filing

14   (ECF No. 32) filed on January 19, 2021.

15          Under Local Rule IA 11-6(a), a represented party cannot personally file documents with

16   the court. All filings must be made by his or her attorney. Defendant is represented by attorney

17   Paul Riddle.

18          IT IS THEREFORE ORDERED that the Government’s Motion to Strike (ECF No. 33)

19   is GRANTED. The Clerk of Court shall STRIKE Defendant’s pro se filing (ECF No. 32).

20

21          DATED: January 22, 2021

22
                                                         DANIEL J. ALBREGTS
23                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
